Citation Nr: 1618664	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  13-07 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a service connection claim for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), and if so, whether service connection may be granted.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1974 to September 1977 and from November 1990 to May 1991, to include service in the Southwest Asia Theater of Operations from January 1991 to March 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2013, the Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing.  

The Board notes that claims of service connection for a psychiatric disability encompass claims for all psychiatric disorders that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Consequently, the Board has recharacterized the Veteran's claim as stated above.

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The Veteran's service connection claim for an acquired psychiatric disorder was denied by a March 1998 rating decision.  The rating decision became final when the Veteran failed to file a substantive appeal following the issuance of the July 1999 statement of the case.   

2.  Evidence received since the March 1998 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for an acquired psychiatric disorder. 

3.  The Veteran's major depression disorder had its onset in service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  The criteria for service connection for an acquired psychiatric disorder, diagnosed as major depression disorder, have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening Claim

Prior Decision

The claim of service connection for an acquired psychiatric disorder was denied in a March 1998 rating decision.  The claim was denied on the basis that there was no evidence of a psychiatric diagnosis.  

The Veteran timely appealed this denial, submitting a notice of disagreement (NOD) in May 1998.  A statement of the case was subsequently issued.  The Veteran did not file a timely substantive appeal.  As such, the March 1998 rating decision became final.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1105 (2015).  

New Evidence

Where a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented as to that claim.  38 U.S.C.A. § 5108 (West 2014).  The regulatory requirement that the new evidence must raise a reasonable possibility of substantiating the claim "must be read as creating a low threshold."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to why the claim was last denied.  Id. at 118.  Rather, VA should ask whether the newly submitted evidence, combined with VA assistance and considering alternative theories of entitlement, can reasonably substantiate the claim.  Id.  Newly submitted evidence is presumed to be credible for the purpose of determining whether evidence is sufficiently new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Since the March 1998 rating decision, new evidence added to the record consists of VA treatment records, private treatment records, the Veteran's March 2016 Board hearing testimony, and VA examination reports dated in January 2010 and April 2013.  Moreover, the medical evidence includes a diagnosis of major depression disorder.  Because this medical evidence relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder, specifically an indication of a current diagnosis, the claim is reopened.  38 C.F.R. § 3.156(a); Shade.

II.  Service Connection

He contends that his acquired psychiatric disorder was incurred in and/or manifested during service and that service connection is therefore warranted.  The Veteran indicated at his March 2016 Board hearing that a grant of service connection for any acquired psychiatric disorder would satisfy his claim.  See AB v. Brown, 6 Vet. App. 35 (1993).

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection on a direct basis requires evidence demonstrating: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the claimed in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

VA and private treatment records confirm current diagnoses of major depression disorder, posttraumatic stress disorder (PTSD), and dysthymia disorder.  See November 2015 VA Treatment Record; June 2012 University of Central Florida Treatment Record.  The Veteran reported that he worked in the mortuary cataloging deceased soldiers.  The Veteran competently and credibly testified that his psychiatric symptoms began after his service in Southwest Asia and has continued to the present.  Accordingly, a nexus to service is established.  Moreover, in January 2013 a VA physician linked the Veteran's acquired psychiatric disorder to active military service.  In conclusion, after resolving all reasonable doubt in the Veteran's favor, the Board finds that the record is in relative equipoise on all material elements of this claim.  Thus, service connection is warranted.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for acquired psychiatric disability; to that extent only, the appeal is granted.

Service connection for major depression disorder is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


